Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:20-cv-61944-WPD

  RAW LIFE ORGANICS LLC, a Florida Limited Liability Company,
  Plaintiff,

  v.

  SBL, LLC d/b/a GLOBAL CANNABINOIDS, a Nevada Limited Liability Company,
  Defendant.


                   DEFENDANT’S MOTION TO COMPEL ARBITRATION
                           AND TO STAY PROCEEDINGS


         Pursuant to Federal Arbitration Act, 9 U.S.C. § 4, Defendant SBL, LLC d/b/a Global

  Cannabinoids (“Global Cannabinoids”) moves this Court to compel Plaintiff Raw Life Organics

  LLC (“Raw Life”) to arbitrate its claims as required by the written agreement between the parties

  pursuant to which Raw Life has commenced this action and, in support, Global Cannabinoids

  states as follows:

                                        INTRODUCTION

         As alleged by Raw Life, on or about September 19, 2019, Global Cannabinoids entered

  into a contract with Green Waves Global LLC (“Green Waves”) for certain products to be

  manufactured by Global Cannabinoids for Green Waves, pursuant to terms set forth in the

  Purchase Order, Terms and Conditions, and Vendor Quality Guaranty and Exclusivity Agreement

  attached to the Complaint as Exhibit A (collectively, the “Agreement”). [ECF No. 1, ¶ 2; ECF No.

  1-1 (Exhibit A); ECF No. 12]. Green Waves was subsequently “acquired by and absorbed into

  Raw Life” and, as such, Raw Life succeeded to Green Waves’ interest under its Agreement with
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 2 of 9




  Global Cannabinoids. [ECF No. 1, ¶17; at ECF No. 12, ¶ 21]. On or about September 24, 2020,

  Raw Life commenced the instant litigation against Global Cannabinoids for failure to perform

  under Agreement and alleged claims for breach of the implied duty of good faith and fair dealing,

  breach of contract, fraud in the inducement, and breach of fiduciary duty. [ECF No. 1]. Raw Life

  subsequently filed an Amended Complaint in which it added claims for rescission and declaratory

  judgment. [ECF No. 12].

         As set forth in detail below, the Agreement between the parties contains a mandatory

  arbitration provision which provides that “[a]ny dispute arising under or relating to these Terms or

  your purchase of our products shall be settled exclusively and finally by binding arbitration.” [ECF

  No. 1-1 (Exhibit A), at Terms and Conditions, ¶ 10; ECF No. 12-4 (Exhibit D), at ¶ 10]. Because

  the parties agreed to submit any disputes, including those at issue in this litigation, to binding

  arbitration, this Court should compel Raw Life to arbitrate its claims against Global Cannabinoids

  and stay this case pending arbitration.

                                            ARGUMENT

    I.   Legal Standard

         The Federal Arbitration Act (“FAA”) provides for a “liberal federal policy favoring

  arbitration agreements.” Davis v. S. Energy Homes, Inc., 305 F.3d 1268, 1273 (11th Cir. 2002)

  (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

  Indeed, the FAA provides:

                 A written provision in any . . . contract evidencing a transaction
                 involving commerce to settle by arbitration a controversy thereafter
                 arising out of such contract or transaction, or the refusal to perform
                 the whole or any part thereof, or an agreement in writing to submit
                 to arbitration an existing controversy arising out of such a contract,
                 . . . shall be valid, irrevocable, and enforceable, save upon such

                                                   2
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 3 of 9




                    grounds as exist at law or in equity for the revocation of any
                    contract.

  Davis, 305 F.3d at 1273 (quoting 9 U.S.C. § 2); accord Volt Info. Scis., Inc. v. Bd of Trustees of

  Leland Stanford Junior Univ., 489 U.S. 468, 475 (1989) (“[Q]uestions of arbitrability in contracts

  subject to the FAA must be resolved with a healthy regard for the federal policy favoring

  arbitration.”).

          For this reason, if a contract contains an arbitration clause, a presumption of arbitrability

  arises. See Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287 (2010). This presumption is

  only overcome if “it may be said with positive assurance that the arbitration clause is not

  susceptible of an interpretation that covers the asserted dispute.” Id. (citation omitted). “Where the

  arbitration clause is broad, there arises a presumption of arbitrability and arbitration of even a

  collateral matter will be ordered[.]” Cummings v. FedEx Ground Package Sys., 404 F.3d 1258,

  1261 (10th Cir. 2005) (citation omitted). “[A]ny doubts concerning the scope of arbitrable issues

  should be resolved in favor of arbitration, whether the problem at hand is the construction of the

  contract language itself or an allegation of waiver, delay, or a like defense to arbitrability.” Moses

  H. Cone Mem’l Hosp., 460 U.S. at 24-25.

          Where, as here, Raw Life has failed to arbitrate as required by the Agreement, Global

  Cannabinoids, as the aggrieved party, may move the Court to compel Raw Life to arbitrate. See 9

  U.S.C. § 4. “[T]he party moving to compel arbitration bears the initial burden of presenting

  evidence sufficient to demonstrate the existence of an enforceable agreement and the opposing

  party’s failure, neglect, or refusal to arbitrate; if it does so, the burden shifts to the nonmoving

  party to raise a genuine dispute of material fact[.]” BOSCA, Inc. v. Bd. of Cnty. Comm’rs, 853 F.3d



                                                    3
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 4 of 9




  1165, 1177 (10th Cir. 2017); Stanek Holdco, Inc. v. Water Res. Grp., Inc., Nos. 19-cv-3194-WJM-

  SKC, 19-cv-3360-WJM-SKC, 2020 U.S. Dist. LEXIS 147477 (D. Colo. Aug. 17, 2020). 1

      II.   Raw Life Should be Compelled to Arbitrate its Claims.

            The strong federal policy favoring arbitration “requires a liberal reading of arbitration

  agreements.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 23 n. 27

  (1983). This means that any doubts concerning the scope of arbitrable issues should be resolved

  in favor of arbitration. “Unless it may be said with positive assurance that the arbitration clause is

  not susceptible of an interpretation that covers the asserted dispute”, then district courts must defer

  to arbitration. United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582-583

  (1960). “Upon finding that a claim is subject to an arbitration agreement, the court should order

  that the action be stayed pending arbitration.” Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698,

  699 (11th Cir. 1992).

            “The existence of an agreement to arbitrate is simply a matter of contract between the

  parties.” Walker v. BuildDirect.com Techs., Inc., 733 F.3d 1001, 1004 (10th Cir. 2013) (citations

  omitted). “Generally, courts should apply ordinary state-law principles that govern the formation

  of contracts to determine whether a party has agreed to arbitrate a dispute.” Id. As here, each Quote

  and Sales Order that Global Cannabinoids issues to customers contains a statement that by

  purchasing products, the customer agrees to the terms and conditions with a hyperlink to such



  1
   The Terms and Conditions also provide that “[a]ll matters arising out of or relating to these Terms
  are governed by and construed in accordance with the internal laws of the State of Colorado
  without giving effect to any choice or conflict of law provision or rule (whether of the State of
  Colorado or any other jurisdiction) that would cause the application of the laws of any jurisdiction
  other than those of the State of Colorado.” [ECF No. 1-1 (Exhibit A), at Terms and Conditions, ¶
  11(b); ECF No. 12-4 (Exhibit D) at ¶ 11(b)].
                                                    4
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 5 of 9




  terms and conditions. The Agreement between Raw Life and Global Cannabinoids contains Terms

  and Conditions which include a mandatory arbitration provision which clearly and unequivocally

  apply to “dispute[s] arising under or relating to [the Agreement]”, as here:

                 10. Arbitration.

                 (a) Nature of the Dispute. Any dispute arising under or relating to
                 these Terms or your purchase of our products shall be settled
                 exclusively and finally by binding arbitration. Either party may
                 notify (an “Arbitration Notice”) the other of its desire to submit the
                 dispute to arbitration pursuant to this Section 10. It is specifically
                 understood and agreed that any dispute may be submitted to
                 arbitration irrespective of the magnitude thereof, the amount in
                 controversy or whether such dispute would otherwise be considered
                 justifiable or ripe for resolution by a court.

                 (b) Rules of Arbitration. The arbitration shall be conducted in
                 accordance with the Rules of JAG (the “JAG Rules”), except to the
                 extent that the JAG Rules conflict with the provisions of this Section
                 10, in which event the provisions of this Section 10 shall control.

                 (c) Arbitration Procedure. The arbitral tribunal shall consist of one
                 arbitrator agreed upon by the parties to the dispute, or if the parties
                 fail to agree on such arbitrator within 30 days after the date of the
                 Arbitration Notice, then the arbitrator shall be appointed by the
                 parties in accordance with the JAG Rules established for the
                 appointment of a sole arbitrator.

                 (d) Location; Language. The arbitration shall be conducted in
                 English in Denver, Colorado, or such other place in the United
                 States of America as mutually agreed by the parties to the arbitration
                 proceeding.

                 (e) Binding Decision and Award. Any decision or award of the
                 arbitrator shall be final and binding upon the parties to the arbitration
                 proceeding. The parties hereby waive to the extent permitted by law
                 any rights to appeal or to review of such award by any court or
                 tribunal. The parties agree that the arbitral award may be enforced
                 against the parties to the arbitration proceeding or their assets
                 wherever they may be found and that a judgment upon the arbitral
                 award may be entered in any court having jurisdiction thereof.


                                                    5
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 6 of 9




                 (f) Attorneys’ Fees. The prevailing party in any arbitration pursuant
                 to this Section 10 shall be entitled, in addition to such other relief as
                 may be granted, to be reimbursed by the losing party for all costs
                 and expenses incurred, including reasonable attorneys’ fees and
                 costs for services rendered to the prevailing party or parties.

  See [ECF No. 1-1 (Exhibit A) at Terms and Conditions, ¶ 10; ECF No. 12-4 (Exhibit D), ¶ 10].

  The initial “Purchase Order” or Quote, from Global Cannabinoids to Raw Life specifically stated

  not once, but twice “By making payment for your order, you acknowledge and agree to all of our

  terms and conditions” with a hyperlink to the Terms and Conditions which Raw Life then attached

  to its Complaint as Exhibit A. [ECF No. 1-1 (Exhibit A) at Quote; ECF No. 12-4 (Exhibit A)].

         As here, provisions requiring arbitration of disputes “arising out of or relating to” the

  subject matter are deemed to be “broad” provisions and include any disputes which have

  “significant relations to the contract,” regardless of whether founded in tort or contract. Jackson v.

  Shakespeare Foundation, Inc., 108 So. 3d 587, 590-94 (Fla. 2013). The Terms and Conditions

  which comprise the Agreement here specifically provide that “[a]ny dispute arising under or

  relating to these Terms or your purchase of our products shall be settled exclusively and finally by

  binding arbitration.” [ECF No. 1-1 (Exhibit A) at Terms and Conditions, ¶ 10(a); ECF No. 12-4

  (Exhibit D), ¶ 10(a)]. This provision is necessarily broad as a matter of law and, as such,

  encompasses each claim for relief alleged in the Amended Complaint, all of which pertain to the

  Agreement between the parties and Raw Life’s purchase of products from Global Cannabinoids.

         On October 22, 2020, counsel for Global Cannabinoids conferred with counsel for Raw

  Life regarding Global Cannabinoids’ intention to move to compel arbitration as required by the

  Agreement between the parties and as set forth in this Motion. That same day, Raw Life filed an

  Amended Complaint in an apparent attempt to avoid mandatory arbitration, specifically redefining


                                                    6
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 7 of 9




  the Agreement between the parties to exclude the Terms and Conditions. Compare, ECF No. 1, ¶¶

  14, 30, 40 with ECF No. 12, ¶¶ 18, 35, 36, 43, 46, 54, 62; accord MS v. E. N.M. Mental Retardation

  Servs., No. CIV 2:13-0628 RB/GBW, 2016 U.S. Dist. LEXIS 192110 (D.N.M. Feb. 19, 2016)

  (Contradictory allegations in amended pleadings are indicative of bad faith.).

         Raw Life cannot avoid the mandatory arbitration provision to which it agreed. First, Raw

  Life’s claims against Global Cannabinoids are based on the Agreement which, in spite of its about-

  face in its Amended Complaint, Raw Life concedes includes the Terms and Conditions. Each of

  Raw Life’s claims (in both Complaints filed) arises out of the Agreement between the parties,

  including the Terms and Conditions, and each specifically relates to its grievances related to its

  purchase of products from Global Cannabinoids. Pointedly, despite attempting to avoid the

  mandatory arbitration provision in the Terms and Conditions, Raw Life directly quotes the Terms

  and Conditions in support of its claims, claiming that Global Cannabinoids breached the

  Agreement by not timely delivering product based on the language in the Terms and Conditions

  which states that “[c]ustom orders that require unique formulations and manufacturing processes

  that include bottling and labeling could take six to eight weeks.” [ECF No. 1-1 (Exhibit A) at

  Terms and Conditions, ¶ 2(a); ECF No. 12, ¶ 56; ECF 12-4 (Exhibit D), ¶ 2(a)]. As a matter of

  law, Raw Life cannot allege that Global Cannabinoids was bound by and breached the Agreement,

  including the Terms and Conditions, and simultaneously claim that it is not bound by the

  mandatory arbitration provision within that Agreement. Raw Life should be compelled to arbitrate

  each of its claims against Global Cannabinoids.




                                                    7
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 8 of 9




                                            CONCLUSION

         For the foregoing reasons, Defendant SBL, LLC d/b/a Global Cannabinoids moves this

  Court to compel Plaintiff Raw Life Organics LLC to submit each of its claims to arbitration as

  mandated by the Agreement and to stay the current proceedings pending submission of such claims

  to binding arbitration, and for such other and further relief as this Court deems just.

         DATED this 5th day of November, 2020.

                                                KRINZMAN HUSS LUBETSKY
                                                 FELDMAN & HOTTE
                                                Co-Counsel for Defendant
                                                SBL, LLC d/b/a GLOBAL CANNABINOIDS
                                                800 Brickell Avenue, Suite 1501
                                                Miami, Florida 33131
                                                Telephone: (305) 854-9700
                                                Facsimile: (305) 854-0508
                                                Primary email: rla@khllaw.com
                                                Primary email: lg@khllaw.com
                                                Primary email: mlopez@khllaw.com
                                                Secondary email: eservicemia@khllaw.com

                                                By:     /s/ Richard L. Allen
                                                        Richard L. Allen, Esq.
                                                        Florida Bar No. 295485
                                                and
                                                FORTIS LAW PARTNERS LLC
                                                Co-Counsel for Defendant

                                                s/ Cara Thornton
                                                Henry M. Baskerville, #49431
                                                Pro Hac Vice Admission Pending
                                                Cara Thornton, #34141
                                                Pro Hac Vice Admission Pending
                                                Fortis Law Partners LLC
                                                1900 Wazee Street, Suite 300
                                                Denver, Colorado 80202
                                                Telephone: 303.565.8066
                                                Facsimile: 303.295.9701
                                                hbaskerville@fortislawpartners.com
                                                cthornton@fortislawpartners.com

                                                    8
Case 0:20-cv-61944-WPD Document 16 Entered on FLSD Docket 11/05/2020 Page 9 of 9




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of November, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF, which will serve a true and correct

  copy of the foregoing on all counsel or parties of record designated to receive service in CM/ECF.

                                                      s/ Richard L. Allen____________
                                                      RICHARD L. ALLEN

  SERVICE LIST

  Michael J. McMullen, Esq.
  Bradford M. Cohen, Esq.
  Cohen & McMullen, P.A.
  1132 SE 3rd Avenue
  Fort Lauderdale, FL 33316
  Email: michael@floridajusticefirm.com
  Secondary Email: service@floridajusticefirm.com
  Counsel for Plaintiff




                                                  9
